REPORT OF FOREIGN ISSUER FOR THE MONTH OF FEBRUARY UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6 - K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February 2006 Commission File No. 000-51236 RIPPLE LAKE DIAMONDS INC. Registrant's Name #305, 595 Howe Street, Vancouver, British Columbia, Canada, V6C 2T5 Address of principal executive office Indicate by check mark whether the registrant files or will file annual reports under the cover Form 20-F or Form 40-F Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Documents Included as Part of this Report Exhibit No. Document Form 45-102F1 dated February 3, 2006 News Release dated February 6, 2006 Security Holders Document dated February 8, 2006 News Release dated February 16, 2006 News Release dated February 17, 2006 Interim Financial Statements for the second quarter ended December 31, 2005 Management Discussion & Analysis for the second quarter ended December 31, 2005 Certification of the Chief Executive Officer Certification of the Chief Financial Officer -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 , the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RIPPLE LAKE DIAMONDS INC. (Registrant) By /s/ Robert Lipsett Robert Lipsett, President and CEO Date December 2 nd
